397 U.S. 593 (1970)
HACKNEY, COMMISSIONER OF PUBLIC WELFARE OF TEXAS, ET AL.
v.
MACHADO ET AL.
No. 553.
Supreme Court of United States.
Decided April 20, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Crawford C. Martin, Attorney General of Texas, Nola White, First Assistant Attorney General, Hawthorne Phillips, Executive Assistant Attorney General, and J. C. Davis and John H. Banks, Assistant Attorneys General, for appellants.
C. Stanley Banks, Jr., for appellees.
PER CURIAM.
The judgment is vacated and the case is remanded to the District Court for reconsideration in light of Goldberg v. Kelly, ante, p. 254.
THE CHIEF JUSTICE, MR. JUSTICE BLACK, and MR. JUSTICE STEWART dissent.